Citation Nr: 0520662	
Decision Date: 08/01/05    Archive Date: 08/17/05

DOCKET NO.  04-20 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased rating for episodes of 
musculoligamentous strain of the right ankle, currently 
evaluated as 10 percent disabling.  

2.  Entitlement to an increased rating for episodes of 
musculoligamentous strain of the left ankle, currently 
evaluated as 10 percent disabling.  

3.  Entitlement to an increased rating for episodes of 
muscular ligamentous strain of the right knee, currently 
evaluated as 10 percent disabling.  

4.  Entitlement to an increased rating for episodes of 
muscular ligamentous strain of the left knee, currently 
evaluated as 10 percent disabling.  

5.  Entitlement to an increased rating for 
musculoligamentous strain of the lumbar spine, currently 
evaluated as 10 percent disabling. 

6.  Entitlement to an increased rating for bilateral pes 
planus with mild hallux valgus, currently evaluated as 10 
percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from July 1983 to May 1986, 
and from January 1987 to March 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO).  

At a December 2004 Travel Board hearing, the veteran 
discussed a claim of entitlement to a temporary total 
evaluation for the period surrounding August 2004 right 
knee surgery.  As that issue has not yet been adjudicated 
by the RO, it is referred back for appropriate action.  

The issues of entitlement to an increased rating for 
episodes of muscular ligamentous strain of the right knee 
and entitlement to an increased rating for 
musculoligamentous strain of the lumbar spine are addressed 
in the Remand portion of the decision below and will be 
referred to the RO via the VA Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action is required his part. 


FINDINGS OF FACT

1.  The veteran's musculoligamentous strain of the right 
ankle is not manifested by symptoms of marked limitation of 
motion and is not productive of ankylosis of the ankle in 
plantar flexion less than 30 degrees. 

2.  The veteran's musculoligamentous strain of the left 
ankle is not manifested by symptoms of marked limitation of 
motion and is not productive of ankylosis of the ankle in 
plantar flexion less than 30 degrees. 

3.  The veteran's muscular ligamentous strain of the left 
knee is not manifested by moderate recurrent subluxation or 
lateral instability, flexion limited to 30 degrees, or 
extension limited to 15 degrees.  

4.  The veteran's bilateral pes planus is shown to be 
severe, with evidence approximating marked deformity 
(hyperpronation) and pain on use accentuated.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 10 
percent for episodes of musculoligamentous strain of the 
right ankle have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 
4.71a, Diagnostic Code 5271 (2004).

2.  The schedular criteria for a rating in excess of 10 
percent for episodes of musculoligamentous strain of the 
left ankle have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 
4.71a, Diagnostic Code 5271 (2004).

3.  The schedular criteria for a rating in excess of 10 
percent for episodes of muscular ligamentous strain of the 
left knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 
4.71a, Diagnostic Code 5260 (2004).

4.  The schedular criteria for a 30 percent disability 
rating for bilateral pes planus with mild hallux valgus 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5276 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act

The Board has considered the provisions the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, 5107] to ensure that the veteran's claim has 
been properly developed.  The VCAA eliminated a former 
legal requirement that claims be well grounded before 
certain assistance by VA was undertaken.  Cf.  38 U.S.C.A. 
§ 5107(a) (West 2002).  The VCAA includes an enhanced duty 
on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations 
of VA with respect to its statutory duty to assist 
claimants in the development of their claims.   See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2004).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA must inform the claimant and the 
claimant's representative, if any, of which portion, if 
any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The veteran was informed in a July 2003 letter and rating 
decision of the evidence needed to substantiate his claims, 
and he was provided an opportunity to submit such evidence.  
Moreover, in a February 2004 statement of the case, the RO 
notified the veteran of regulations pertinent to increased 
rating claims, informed him of the reasons why his claims 
had been denied, and provided him additional opportunities 
to present evidence and argument in support of his claims.  

In a June 2003 letter, prior to the initial adjudication of 
the veteran's claims, he was informed of VA's duty to 
obtain evidence on his behalf.  He was also notified that 
VA would obtain all relevant service medical records, VA 
medical records, and reports of examinations or treatment 
at non-VA facilities authorized by VA.  In addition, VA 
would request other relevant records held by any Federal 
agency or department.  In turn, the veteran was informed of 
his duty to provide VA with enough information to identify 
and locate other existing records, i.e., names of persons, 
agencies, or companies that hold relevant medical records, 
addresses of these individuals, and the dates that such 
treatment was received.  The Board also finds that the 
veteran was essentially informed that he could either 
submit or ask VA to obtain any evidence that he wanted 
considered in connection with his claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (indicating that the 
"fourth element" of the notice requirement as set forth 
in 38 C.F.R. § 3.159(b)(1) required VA to request or tell 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)").

The VCAA also provides that VA shall make reasonable 
efforts to assist in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  Service medical records have 
been received, as have private treatment reports and VA 
outpatient treatment records.  In addition, the veteran was 
provided with VA examinations in June 2003.  

The Board finds that VA has done everything reasonably 
possible to assist the veteran as to the issues addressed 
on the merits, and additional assistance in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens 
on VA with no benefit flowing to the veteran).   

As a final matter, it is noteworthy that the veteran's June 
2003 notification of the VCAA was issued prior to the RO's 
adjudication of his claims of entitlement to service 
connection and the increased rating claim for his bilateral 
pes planus.  I contrast to service connection claims, the 
claims for increased ratings are "downstream" issues from 
the grants of service connection.  Grantham v. Brown, 114 F 
.3d 1156 (1997).  VA's General Counsel has determined that 
no VCAA notice is required for such downstream issues.  
VAOPGCPREC 8-2003 (Dec. 22, 2003); cf. Huston v. Principi, 
17 Vet. App. 370 (2002).

B.  Legal analysis

Disability evaluations of service-connected disabilities 
are determined by comparing a veteran's present 
symptomatology with criteria set forth in VA's Schedule for 
Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2004).  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher 
rating.  Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7 (2004).  In addition, a disability rating 
may require re-evaluation in accordance with changes in a 
veteran's condition, considering the context of the entire 
recorded history.  See 38 C.F.R. § 4.1 (2004). 

Evidence to be considered in the appeal of an initial 
assignment of a rating disability, as in this case, is not 
limited to that reflecting the then current severity of the 
disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
(where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern).  In Fenderson, where an initially assigned 
disability evaluation is disputed, it may also be possible 
for a veteran to be awarded staged ratings or separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.

The evaluation of a service-connected disability involving 
a joint rated on limitation of motion also requires 
adequate consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995).

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on 
movement.  See 38 C.F.R. § 4.45 (2004).  Functional loss of 
a joint may be due to pain supported by adequate pathology 
and evidenced by visible behavior of the claimant 
undertaking the motion.  See 38 C.F.R. § 4.40.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue 
material to the determination of the matter, the benefit of 
the doubt in resolving each such issue shall be given to 
the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2004); Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).

1.	Right and left ankle disabilities

The veteran has been assigned a 10 percent disability 
rating for episodes of musculoligamentous strain of the 
right ankle and a 10 percent disability rating for episodes 
of musculoligamentous strain of the left ankle under the 
provisions of 38 C.F.R. §  4.71a, Diagnostic Code 5271.  
The veteran contends that his right and left ankle 
disabilities are more disabling than currently evaluated 
and he has appealed for higher ratings.

Under Diagnostic Code 5271, a 10 percent disability rating 
is assigned for moderate limitation of motion.  A 20 
percent disability rating is assigned for marked limitation 
of motion.  See 38 C.F.R. § 4.71a.  Other evaluations for 
disabilities of the ankle are provided under Diagnostic 
Code 5270 for ankylosis of the ankle.  A 20 percent 
disability rating is assigned for ankylosis of the ankle in 
plantar flexion less than 30 degrees.  A 30 percent 
disability rating is assigned for ankylosis of the ankle in 
plantar flexion between 30 and 40 degrees, or in 
dorsiflexion between 0 and 10 degrees.  Finally, a 40 
percent disability rating is assigned for ankylosis of the 
ankle in plantar flexion at more than 40 degrees, or in 
dorsiflexion at more than 10 degrees, or with abduction, 
adduction, inversion, or eversion deformity.  See 38 C.F.R. 
§ 4.71a (2004).  

Also, under Diagnostic Code 5010, arthritis, due to trauma, 
substantiated by X-ray findings will be rated as 
degenerative arthritis.  See 38 C.F.R. §  4.71a (2004).  
Degenerative arthritis, when established by X-ray findings, 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint or 
joints involved.  When the limitation of motion of the 
specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm or satisfactory evidence of painful motion.  

By way of background, the veteran's service medical records 
do not show any complaints, treatment, or diagnoses of any 
right or left ankle disorders.  

At his June 2003 VA examination for compensation purposes, 
the veteran reported having pain in both ankles and rated 
it as 5 on a scale of 10.  He also indicated that he had 
stiffness, swelling, and lack of endurance.  He said that 
he self-medicated the ankles with ice and occasional 
Motrin.  On examination, no redness or swelling was 
observed and there were no other specific findings or 
complaints with relation to ankle pain.  Range of motion 
testing revealed dorsiflexion to 20 degrees bilaterally; 
plantar flexion to 45 degrees bilaterally; eversion to 20 
degrees bilaterally; and inversion to 20 degrees 
bilaterally.  There was tenderness at the right ankle, 
lateral malleolus and on the left ankle there was antero-
lateral discomfort.  Ultimately, the examiner found no 
evidence of painful motion, excess fatigability, weakness 
with repetitive use, or evidence of incoordination.  X-rays 
of the ankles were normal.  The veteran was diagnosed with 
episodes of strain of muscular ligamentous origin of the 
bilateral ankles.  The examiner opined that the veteran's 
bilateral ankle condition did not specifically adversely 
affect his usual occupation.  However, the veteran 
indicated that it was often difficult to perform duties 
when he was required to walk or stand frequently.  

After applying the rating criteria to the facts of this 
case, the Board concludes that the preponderance of the 
evidence is against evaluations in excess of 10 percent for 
episodes of musculoligamentous strain of the right and left 
ankles.  The medical evidence of record does not 
demonstrate that the veteran has marked limitation of 
motion of the right or left ankle.  Movements consisting of 
dorsiflexion to 20 degrees and plantar flexion to 45 
degrees are essentially normal (see 38 C.F.R. § 4.71a, 
Plate II).  Despite subjective complaints of stiffness, 
swelling, and lack of endurance, VA examination found no 
evidence of painful motion, excess fatigability, weakness 
with repetitive use, or evidence of incoordination.  
Finally, the examiner added that the veteran's bilateral 
ankle disability did not adversely affect his usual 
occupation.  As such, the Board finds that ratings in 
excess of 10 percent are not warranted under the provisions 
of Diagnostic Code 5271.  

The Board also finds that ratings in excess of 10 percent 
are not warranted under Diagnostic Code 5270 or Diagnostic 
Code 5010.  The objective evidence of record has not shown 
plantar flexion less than 30 degrees and a June 2003 X-ray 
of the ankles was "normal."  No evidence of arthritis was 
noted.  

In short, the Board has been unable to identify evidence 
that the veteran's service-connected right and left ankle 
disabilities display "marked" limitation of motion at any 
time during the rating period, or that an increased 
disability is approximated.  The Board thus finds that 
increased disability evaluations under the provisions of 
Diagnostic Code 5271 are not in order.

Finally, the Board also finds that higher disability 
ratings are not warranted for the veteran's right and left 
ankle disabilities on the basis of functional loss due to 
pain, weakened movement, excess fatigability, or pain on 
movement.  See 38 C.F.R. §§ 4.40, 4.45; see also DeLuca, 
supra.  While the June 2003 VA examination report noted the 
veteran's report that it was often difficult to perform 
duties when he was required to walk or stand frequently, 
the examiner reported from the examination that he found no 
evidence of painful motion, excess fatigability, weakness 
with repetitive use, or evidence of incoordination.  As 
such, the provisions of 38 C.F.R. §§ 4.40 and 4.45 do not 
provide a basis for a higher rating.  

The Board thus finds that the preponderance of the evidence 
is against increased rating evaluations for episodes of 
musculoligamentous strain of the right and left ankles.  
The veteran's appeal is accordingly denied.  In denying 
this claim, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b).

2.	Left knee disability 

The veteran is currently assigned a 10 percent disability 
rating for episodes of muscular ligamentous strain of the 
left knee under 38 C.F.R. § 4.71a, Diagnostic Code 5260.  
He contends that his left knee disability is more disabling 
than currently evaluated.  Under Diagnostic Code 5260, a 10 
percent disability rating is assigned for flexion limited 
to 45 degrees.  A 20 percent disability rating is warranted 
for flexion limited to 30 degrees, and a 30 percent 
disability rating is assigned for flexion limited to 15 
degrees.  See 38 C.F.R. § 4.71a (2004).  

Under Diagnostic Code 5261, a 10 percent disability rating 
is assigned for extension limited to 10 degrees.  A 20 
percent disability rating is warranted for extension 
limited to 15 degrees, and a 30 percent disability rating 
is assigned for extension limited to 30 degrees.  A 40 
percent disability rating is assigned for extension limited 
to 30 degrees, and a 50 percent disability rating is 
assigned for extension limited to 45 degrees.  Id.

Other diagnostic codes related to knee disorders are 
Diagnostic Code 5257 (recurrent subluxation or lateral 
instability), Diagnostic Code 5256 (ankylosis), and 
Diagnostic Code 5259 (symptomatic removal of semilunar 
cartilage).  See 38 C.F.R. § 4.71a (2004).

As a general rule, pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, 
under different diagnostic codes, is to be avoided when 
rating a veteran's service-connected disabilities.  38 
C.F.R. § 4.14 (2004).  In appropriate cases, separate 
disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other 
condition under the rating code.  Esteban v. Brown, 6 Vet. 
App. 259, 262 (1994).  As for the knee, the VA General 
Counsel has held that separate disability ratings may be 
assigned under Diagnostic Codes 5260 and 5261 for 
disability of the same joint.  VAOPGCPREC 9-04

The VA General Counsel has also held that a veteran who has 
arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257, provided 
that a separate rating must be based upon additional 
disability.  VAOPGCPREC 23-97.  When radiological findings 
of arthritis are present, a veteran whose knee disability 
is evaluated under Diagnostic Codes 5257 or 5259, is also 
entitled either to a separate compensable evaluation under 
Diagnostic Code 5260 or 5261, if the arthritis results in 
compensable loss of motion, or to a separate compensable 
evaluation under 5010 if the arthritis results in 
noncompensable limitation of motion and/or objective 
findings or indicators of pain.  VAOPGCPREC 9-98 (1998).

In this case, the veteran's service medical records do not 
show any complaints, treatment, or diagnoses of any left 
knee disorder.

At his June 2003 VA examination, the veteran reported 
intermittent pain in both of his knees.  He rated the pain 
as being a 6 on a scale of 10.  He also reported lack of 
endurance in his knees and stated that the condition 
worsened with kneeling and going up and down stairs, as 
well as with prolonged standing.  On examination, range of 
motion testing revealed extension to 0 degrees and flexion 
to 140 degrees.  The anterior cruciate ligament, medial 
collateral ligament, and lateral collateral ligaments were 
intact and Lachman's test and McMurray's test were 
negative.  The veteran had a mildly positive patellar 
inhibition test.  The examiner found no evidence of 
crepitus, effusion, painful motion, excess fatigability, 
weakness with repetitive use, or evidence of 
incoordination.  X-rays of the left knee were normal.  The 
diagnosis was episodes of strain of muscular ligamentous 
origin of the knee.  The examiner noted that the veteran's 
condition had not had a specific adverse affect on his 
usual occupation.  The veteran indicated that it was often 
difficult to perform his duties when he was required to 
walk or stand frequently.

During VA outpatient visits in July 2003, the veteran was 
treated for suspected patellofemoral syndrome.  It was 
noted that he exhibited full range of motion.  In March 
2004, an examination found no swelling or effusion and the 
veteran indicated that the pain in his right knee was more 
significant than that in the left.  Full range of motion 
was again observed.  The veteran was stable to varus and 
valgus stress testing.  In April 2004, it was noted that 
the veteran had no significant tenderness over his medial 
lateral joint lines but was mildly tender over his medial 
patella tendon region.  

An August 2004 report from G.J.E., M.D., noted that the 
veteran had indicated that he had "no significant 
trouble" with his left knee.  

Applying the rating criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is 
against a rating in excess of 10 percent for episodes of 
muscular ligamentous strain of the left knee.  A rating in 
excess of 10 percent is not warranted under Diagnostic Code 
5260, the currently assigned code, because the veteran's 
left knee disability is not shown to have range of motion 
with flexion limited to 30 degrees.  A separate rating is 
also not warranted under Diagnostic Code 5261 as extension 
is not shown to be limited to 10 degrees.  The June 2003 VA 
examination report, and subsequent VA outpatient treatment 
records included in the claims file show that range of 
motion for the veteran's left knee is "full."  See 38 
C.F.R. § 4.71a, Plate II.  

The Board also finds that the veteran's left knee 
disability does not warrant a rating in excess of 10 
percent under a separate diagnostic code as the objective 
medical evidence has not shown that the veteran has boney 
fixation or ankylosis of the left knee or moderate 
recurrent subluxation or lateral instability.  

The Board has also considered whether the provisions of 38 
C.F.R. §§ 4.40, 4.45 and 4.59 would afford the veteran a 
higher evaluation.  The Board finds, however, that an 
increased rating is not warranted as the June 2003 VA 
examiner specifically noted that the veteran's left knee 
disability was not manifested by symptoms of painful 
motion, excess fatigability, weakness with repetitive use, 
or evidence of incoordination.  See DeLuca, supra.  

In summary, for the reasons and bases discussed, the Board 
concludes that a preponderance of the evidence is against 
the veteran's claim of entitlement to an increased rating 
for episodes of muscular ligamentous strain of the left 
knee.  The Board concludes that the veteran's left knee 
disability has been appropriately rated within the usual 
scheduler standards at 10 percent disabling throughout the 
rating period.  

3.	Bilateral pes planus

The veteran has appealed a 10 percent evaluation for 
bilateral pes planus with mild hallux valgus under the 
provisions of 38 C.F.R. §§ 4.71a, Diagnostic Code 5276 
(2004).  Pursuant to Diagnostic Code 5276, a 10 percent 
disability rating is assigned for moderate unilateral or 
bilateral pes planus with weight-bearing line over or 
medial to great toe, inward bowing of the tendo achilles, 
and pain on manipulation and use of the feet.  A 30 percent 
rating is provided for severe bilateral pes planus that 
shows objective evidence of marked deformity (pronation, 
abduction, etc.), pain on manipulation and use accentuated, 
indication of swelling on use, with characteristic 
callosities.  Finally, a 50 percent evaluation, is 
warranted for pronounced bilateral pes planus with marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo achilles on manipulation, and not improved by 
orthopedic shoes or appliances.  See 38 C.F.R § 4.71a 
(2004).

Words such as "severe," "moderate" and "mild" are not 
defined in the Rating Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  The use of similar terminology 
by medical professionals, although evidence to be 
considered, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 4.2, 
4.6.

VA outpatient treatment records dated 2000 to 2004 note 
that the veteran was seen for complaints of bilateral foot 
pain on several occasions.  In October 2001, it was noted 
that he had "significant" pes planus with hyperpronation 
on weight bearing.  An April 2003 report indicated that the 
veteran exhibited a very flatfoot deformity with plantar 
fibromatosis within the arch of both feet, though his 
pulses were strong and muscle strength appeared to be 
normal.  It was further noted that the veteran used 
orthotics and had been prescribed anti-inflammatory 
medication. 

At the June 2003 VA compensation examination, the veteran 
complained of increased pain, stiffness, spasms, and 
swelling in his feet.  He described the intermittent pain 
as a 6 to 8 on a scale of 10.  He also reported having 
stiffness, swelling, local heat in the heel areas, 
fatigability, and lack of endurance.  He said that the 
symptoms occurred while he was at rest, standing, and 
walking.  The veteran stated that he used orthotics, hot 
soaks, ibuprofen, and wore "good shoes."  He denied 
episodes of flare-ups and stated that he had had no 
surgeries or injections in his feet.  

On examination, the skin on the veteran's feet was intact 
bilaterally and range of motion of the foot was 
unremarkable.  He was also able to walk with an unimpaired 
gait.  The examiner indicated that the veteran had point 
tenderness with compression of the arches bilaterally and 
hyperpronation upon weight-bearing bilaterally.  There was 
also a mild hallux valgus deformity apparent on both feet 
but no unusual callosities, breakdown, or unusual shoe wear 
patterns.  The veteran's posture on standing, squatting, 
supination, pronation, and rising on toes and heels was 
essentially unremarkable aside from hyperpronation upon 
weight-bearing full flat footed.  The examiner found no 
other deformities such as hammertoes, high arch or 
clawfoot.  The Achilles tendon was properly inline with 
weight bearing.  It was noted that manipulation of the 
forefoot gave some discomfort in the veteran's midarch and 
the pronation was easily correctable by manipulation.  The 
diagnosis was bilateral pes planus with plantar 
fibromatosis within the arches and episodes of plantar 
fasciitis.  Mild hallux valgus, bilaterally, was also 
diagnosed.  The examiner opined that the veteran's disorder 
did not have an adverse effect on his usual daily 
occupation.  However, he noted that the veteran did have a 
"sit down" type of job and that frequent standing and 
walking were uncomfortable.  

After applying the above criteria to the facts of this 
case, the Board concludes that the evidence supports a 30 
percent disability rating for bilateral pes planus with 
mild hallux valgus.  During VA outpatient in October 2001, 
it was noted that the veteran's pes planus was 
"significant."  In April 2003, his pes planus was 
described as being a "very flatfoot deformity."  Further, 
at his June 2003 VA examination, the examiner indicated 
that the veteran had point tenderness compression and 
hyperpronation upon weight bearing.  While characteristic 
callosities were not observed, the veteran complained of 
swelling and the examiner indicated that manipulation of 
the forefoot gave some discomfort in the midarch.  Evidence 
of hyperpronation was also observed during VA outpatient 
treatment.  Taking all these factors into consideration, 
the Board thus concludes that the disability picture more 
nearly approximates the symptomatology for a 30 percent 
rating and to this extent the appeal is granted.

The Board has also determined, however, that a rating in 
excess of 30 percent for bilateral pes planus is not 
warranted at this time.  In particular, there is no 
evidence that the veteran feet have exhibited marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, or marked inward displacement and severe spasm of the 
tendo achilles on manipulation.  The record also 
demonstrates that the veteran has been able to use 
assistive orthopedic devices with some improvement.  DeLuca 
may not be applied in the case to increase the veteran's 
rating because pain itself is already contemplated in the 
rating criteria.  Accordingly, the Board finds that the 
veteran's pes planus symptoms most closely approximate the 
30 percent rating under Diagnostic Code 5276.

ORDER

A rating in excess of 10 percent for episodes of 
musculoligamentous strain of the right ankle is denied. 

A rating in excess of 10 percent for episodes of 
musculoligamentous strain of the left ankle is denied.

A rating in excess of 10 percent for episodes of muscular 
ligamentous strain of the left knee is denied.

A 30 percent evaluation for bilateral pes planus with mild 
hallux valgus is granted subject to the laws and 
regulations governing the payment of monetary benefits.


REMAND

The Board has determined that additional development is 
necessary for the claims of entitlement to a higher rating 
for muscular ligamentous strain of the right knee and 
lumbar spine.  At the December 2004 hearing, the veteran 
contended that his right knee and low back disabilities had 
worsened since his previous VA examination that was 
conducted in June 2003.  Additional medical evidence was 
also presented.  

With respect to the veteran's  right knee disability, a May 
2004 VA opinion noted that the veteran's right knee 
disability had worsened in the past year.  A December 2004 
VA report noted that the veteran had "significant" knee 
pain and had started utilizing a cane at work.  Moreover, 
the veteran was observed with a warm and swollen knee and 
had facial expressions of a person in excruciating pain.  
The examiner concluded that the veteran's right knee 
condition represented a "significant" change from the 
June 2003 report concerning his right knee.  A January 2005 
report from G.J.E., M.D. noted that the veteran had 
undergone two prior surgeries on his right knee.  Dr. E. 
stated that the veteran was making satisfactory progress on 
his right knee and he anticipated the veteran's right knee 
range of motion and strength would return "near normal" 
levels.  

With respect to the veteran's low back disability, a May 
2004 VA report noted that the veteran's back strain had 
worsened over the prior few months; he had numbness and 
tingling in the back with radiation into the left leg.  In 
December 2004, it was noted that the veteran had 
"significant" back pain with positive MRI findings.  

The Board thus finds that a current examination of the 
veteran's right knee and lower back is warranted.  The 
Board also notes that other evidence might be available 
because the veteran may have received follow-up treatment 
from Dr. E. since January 2005.  Therefore, in order to 
give the veteran every consideration with respect to the 
present appeal, this case is REMANDED for the following 
actions:

1.  With the veteran's permission, the 
RO should contact the Dr. G.J.E. of 
6828 N. 72nd Street, Suite 7500 in 
Omaha, Nebraska and request any and all 
treatment records pertaining to 
treatment of the veteran from January 
2005 to the present.  

2.  The veteran should be afforded an 
orthopedic examination to determine the 
nature and severity of his right knee 
disability.  All studies, tests, X-
rays, and evaluations deemed necessary 
should be performed.  The examiner is 
requested to perform range of motion 
testing, discuss whether subluxation or 
lateral instability exists, describe 
the severity of any such instability, 
and indicate the extent of any 
additional functional impairment as may 
be present due to pain, weakness, in-
coordination, and/or fatigability on 
use.  

3.  The veteran should also be afforded 
an orthopedic examination to determine 
the nature and severity of his low back 
disability.  All studies, tests, X-
rays, and evaluations deemed necessary 
should be performed.  The examiner 
should be requested to comment on the 
veteran's left-sided numbness and 
tingling.  The examiner is also 
requested to comment on the following: 

(a) Does the veteran currently have 
degenerative disc disease of the 
lumbar spine or intervertebral disc 
syndrome of the lumbar spine? 

(b) If the answer to (a) is yes, 
has the veteran had any 
incapacitating episodes have a 
total duration of at least 2 weeks 
but less than 4 weeks during the 
past 12 months? 

(An incapacitating episode may be 
considered a period of acute signs 
and symptoms due to intervertebral 
disc syndrome that requires bed 
rest prescribed by a physician and 
treatment by a physician.)  

4.  The RO should then readjudicate the 
veteran's claims.  If the 
determinations remain adverse to the 
veteran, he should be provided a 
supplemental statement of the case.  
The veteran and his representative 
should be afforded a reasonable period 
in which to respond, and the record 
should then be returned to the Board 
for further appellate review, as 
appropriate.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action be 
handled expeditiously.  See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Charles E. Hogeboom
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


